DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 20, they recite, among other features, “display, on the display screen, a caliper operation effective region surrounding the caliper,
wherein the processor is further configured to:
stop displaying the caliper operation effective region in a case where the user touches the caliper operation effective region displayed on the display screen of the touch panel;
move the caliper following a movement operation by the user while in touch with the touch panel and while stopping displaying the caliper operation effective region; and
resume the display of the moved caliper operation effective region that surrounds the moved caliper upon a release of the touch by the user”.
The Prior Art discloses displaying a cursor on a touchscreen with an active region around the cursor that can be shown with feedback through circles that fade in and out when the active region is touched.  The Prior Art does not disclose stopping the operation effective region while moving the caliper and resuming the display of the operation effective region when a touch is released.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 23, 2021